DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CERVELLI et al. (8,799,799 B1) in view of KIM et al. (10,156,975 B1).

RE claim 1, Cervelli teaches a system/method for presenting an interactive map. Specifically, Cervelli teaches a method for generating a map data visualizations with multiple map layers, comprising:
(a)
at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors:

Fig. 8D, hardware processor(s) (806) [23:44-45], main memory (806) for storing information and instruction to be executed by processor (804) [23:47-50]. 
(b)
receiving user selection of a data source with geographic data; 

The system/method includes data objects in one or more databases [6:12-15]. The system/method is related to geographical data [1:37-45].
(c)
displaying a data visualization user interface, including: 

Fig. 1, user interface of the interactive data object map system [7:27-29].

(c.1.)
a schema information region having a plurality of user-selectable data fields;


Fig. 2A, layers window (202) includes a list of base layers, vector layers and user layers [8:26-27]. The user can select one or more layers and/or sub-layers of the layer ontology [9:4-5]. The user can toggle the layers on and off to be displayed or not displayed in the map interface [Fig. 2B, 9:9-10].

(c.2.)
a data visualization region; and 


Fig. 1, map interface (100) [7: 29-30].

(c.3)
a plurality of shelf regions, each shelf defining a respective characteristic of a data visualization to be displayed in the data visualization region; 


See below in regards to Kim.
(d)
receiving a first user input to place a first geographic data field from the schema information region into the data visualization region; 

Fig. 2B, the user of the map system may select one or more of the layers and/or sub-layers of the layer ontology [9:4-6].
(e)
in response to the first user input, generating and displaying a map data visualization in the data visualization region using coordinates associated with the first geographic data field, the map data visualization including a first plurality of data marks in a first layer; 

Selecting layers causes the vector objects and/or features associated with those layers to be displayed in the map interface (said generating and displaying map visualization) [9:7-11]. As shown in Fig. 2C, different objects are displayed within the map interface based on the selected objects (said first plurality of data marks). The object’s attributes (e.g., metadata about the object) may be represented in one or more properties [9:26-27]. Objects generally have associated metadata and/or properties [6:42-43] such as an address [6:52-65]. It would have been obvious before the effective filing date of the claimed invention that the associated metadata and/or properties of Cervelli additionally includes coordinates associated with the selected objects. Knowing the objects coordinates provides a means for the interactive map to properly insert the selected object into the map at the correct location (said using coordinates).
(f)
receiving a second user input to select a second geographic data field from the schema information region; and 

Fig. 2B, the user of the map system may select one or more of the layers and/or sub-layers of the layer ontology [9:4-6]. It is implied the user can modify the initial view, i.e., can further select additional layers to display (said second input). 
(g)
in response to the second user input: 

(g.1)
displaying a new layer icon in the schema information region; and 


As discussed in the rationale of claim 1(e), selecting layers cause the vector objects and/or features associated with those layers to be displayed in the map interface [9:7-11].

(g.2)
upon activation of the new layer icon by the second geographic data field, superimposing a second layer over the existing map data visualization to form an updated map data visualization, wherein the second layer includes a second plurality of data marks corresponding to the second geographic data field.


Cervelli teaches layers may be toggled on or off [9:4-11]. It is well known in the art that layers are displayed on top of each other. Therefore, if a layer is toggled on, it would be further displayed along with the first layer recited in claim 1(e). Therefore, it would have been obvious before the effective filing date of the claimed invention that toggling on the layers of Cervelli displays the “on” layers as superimposed onto the already displayed layers, i.e., existing map data.
     Cervelli teaches the limitations of claim 1 with the exception of disclosing shelf regions. Kim is made of record as teaching a method for displaying a chart and a visual analytic object superimposed on the chart [abstract]. Kim also teaches a method for generating a map data visualizations with multiple map layers, comprising:

(a)
at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors:

Fig. 2, computing device (200) includes one or more processing units/cores (CPUs) (202) for executing modules, programs, and/or instructions stored in memory (214) [11:10-12]. The memory (214) comprises a non-transitory computer readable storage medium that stores programs, modules, and data structures (said memory storing one or more programs) [11:38-43]. Computing device (200 includes user interface (206) comprising a display device (208) and one or more input devices or mechanisms (210) [11:18-21].
(b)
receiving user selection of a data source with geographic data; 

A user selects one or more data sources (240), selects data fields from the data source(s), and uses the selected fields to define a visual graphic [11:59-63].
(c)
displaying a data visualization user interface, including: 

The data visualization application (222) displays the generated visual graphic in the user interface (100) [12:2-4].

(c.1.)
a schema information region having a plurality of user-selectable data fields;


Fig. 1, when the Data tab (114) is selected, the user interface (100) displays a schema information region (110), which is also referred to as a data pane. The schema information region (110) provides named data elements that may be selected and used to build a data visualization [10:47-53].

(c.2.)
a data visualization region; and 


Fig. 1, the graphical user interface (100) also includes a data visualization region (112) has a large space for displaying a visual graphic [10:60-62, 65-66].

(c.3)
a plurality of shelf regions, each shelf defining a respective characteristic of a data visualization to be displayed in the data visualization region; 


The data visualization region (112) includes a plurality of shelf regions, such as columns shelf region (120) and a rows shelf region (122) [10:60-62].
     It would have been obvious before the effective filing date of the claimed invention to provide the shelf regions of Kim within the interface of Cervelli. As Kim teaches, each shelf region determines a respective characteristic of the chart [7:24-25]. The user uses a drag and drop action to activate the characteristic [7:38-46]. The shelf regions of Kim provide an easy means for quickly and intuitively modifying the characteristics of the data visualization [Kim: 22:58-67]. 


RE claim 2, in further view of Kim, Kim is relied upon as teaching the claimed shelves. Kim further teaches:
(a)
receiving a third user input to 

Kim teaches a drag and drop analytic (said third user input) [7:5]

i.
select a third geographic data field from the schema information region and


Kim teaches the user can select a moveable icon corresponding to the visual analytic object [7:29-37].

ii.
place the third geographic data field onto a mark encoding shelf for the second layer; and


Each shelf region determines a respective characteristic of the chart [7:24-25]. As an example, the color shelf region determines how colors are assigned to marks [7:27-28]. Fig. 105, the user can drag the moveable icon (1368) to the color shelf region (1370) (said place) [7:62-67].
(b)
in response to the third user input, encoding the second plurality of data marks according to the mark encoding shelf while maintaining the first plurality of data marks without encoding according to the mark encoding shelf.

Fig. 105, the user can drag the moveable icon (1368) to the color shelf region (1370), and after the dragging operation is complete, the chart is updated (said encoding the second plurality of data marks according to the mark encoding shelf), as shown in Fig. 106 [7:62-67].
     It would have been obvious before the effective filing date of the claimed invention to implement the shelf region of Kim with the method/system of Cervelli. The layers listed by Cervelli could be dragged in a similar fashion as modified by Kim’s analytic object. As taught in the rationale of claim 1, the shelf regions of Kim provide an easy means for quickly and intuitively modifying the characteristics of the data visualization [Kim: 22:58-67].


RE claim 3, Kim further teaches:
(a)
in response to detecting the user selection of the data field icon associated with the second geographic data field, displaying a predetermined drop region for generating a new layer in the data visualization region, 

Kim teaches a drag and drop analytic [7:5]. Fig. 5, Kim teaches the the user has selected the trend line icon (1018), and is dragging (said user selection) the trend line icon (1018) to the drop spot (1020). The drop spot appeared (said displaying predetermined drop region) when the user dragged the icon (1018) from the analytic pane [13: 19-23]. The dragged item is then displayed on the visualization. In the example of Kim, data was already being displayed within the visualization, e.g., China and United States [13:29-31]. As the user drags additional information to be displayed, it is then displayed with the already existing display. It would have been obvious before the effective filing date of the claimed invention that adding the additional display would be generating a new layer on top of the preexisting visual. 
(b)
wherein the second user input further includes moving the data field icon associated with the second geographic data field to the predetermined drop region.

Fig. 5, Kim teaches the user has selected the trend line icon (1018), and is dragging (said user selection) the trend line icon (1018) to the drop spot (1020). The drop spot appeared (said displaying predetermined drop region) when the user dragged the icon (1018) from the analytic pane [13: 19-23].


RE claim 4, in further view of Kim, Kim is relied upon as teaching shelf regions. Kim teaches in response to the first user input:
(a)
associating a longitude data field, corresponding to the first geographic data field, with a first shelf region of the plurality of shelf regions; 

Fig. 1, columns shelf region (120) [7:19-20, 10:60-65]].
(b)
associating a latitude data field, corresponding to the first geographic data field, with a second shelf region of the plurality of shelf regions, the second shelf region being distinct from the first shelf region; 

Fig. 1, rows shelf region (122) [7:19-20, 10:60-65]. As can be seen in Fig. 1, rows shelf (122) is a different interface than the columns shelf (120).
(c)
displaying a first data field icon associated with the longitude data field in the first shelf region; and 

Fig. 6, a user can place data elements on the columns shelf (120) [14:1-5]. As can be seen, an icon associated with the choice of data element is displayed next to “columns”.
(d)
displaying a second data field icon associated with the latitude data field in the second shelf region.

Fig. 6, a user can place data elements on the row shelf (122) [14:1-5]. As can be seen, an icon associated with the choice of data element is displayed next to “rows”.

The same motivation to combine as taught in the rationale of claim 1 is incorporated herein.

RE claim 5, in further view of Kim, Kim is relied upon as teaching shelf regions. Kim teaches: 
(a)
receiving one or more user inputs at a mark encoding shelf for the first layer to change encoding of the first plurality of data marks in a first layer; and 

Kim teaches a drag and drop analytic (said user input) [7:5]. Each shelf region determines a respective characteristic of the chart [7:24-25]. As an example, the color shelf region determines how colors are assigned to marks [7:27-28]. Fig. 105, the user can drag the moveable icon (1368) to the color shelf region (1370) (said place) [7:62-67]. Fig. 105, the user can drag the moveable icon (1368) to the color shelf region (1370) (said receiving one or more user input at a mark encoding shelf), and after the dragging operation is complete, the chart is updated accordingly (said to change encoding of the first plurality of data marks in a first layer), as shown in Fig. 106 [7:62-67]. It would have been obvious before the effective filing date of the claimed invention to implement the shelf region of Kim with the method/system of Cervelli. The layers listed by Cervelli could be dragged in a similar fashion as modified by Kim’s analytic object. As taught in the rationale of claim 1, the shelf regions of Kim provide an easy means for quickly and intuitively modifying the characteristics of the data visualization [Kim: 22:58-67].
(b)
in response to receiving the one or more user inputs at the mark encoding shelf for the first layer, encoding the first plurality of data marks according to the one or more user inputs at the mark encoding shelf for the first layer while maintaining the second plurality of data marks in accordance with a mark encoding shelf for the second layer.

Furthermore, from the rationale of claim 5(a), the user selects a specific analytic object to modify. Therefore, only that object is modified according to the shelf region and any other data would remain intact.


RE claim 6, Cervelli teaches
(a)
in response to the first user input, automatically displaying a first layer icon in the schema information region that is associated with the first layer, 

Fig. 2B, Cervelli displays the vector layers that can be displayed on or off. The user input turns on the layers as taught in the rationale of claim 1(d-e) [Fig. 2B, 9:9-10]. As shown in Fig. 2C, the layers menu displays the layers being displayed. The name of the layer and an icon indicating “on” and “off” is displayed (said display first layer icon). 
(b)
wherein the first layer icon is distinct from the new layer icon associated with the second layer.

As discussed in the rationale of claim 1(f-g), a second layer can further be displayed [9:4-11]. Additionally, as shown in Fig. 2C, the layers menu displays the layers being displayed. The name of the layer and an icon indicating “on” and “off” is displayed (said display new layer icon). The second layer would be distinct from that of the first layer as indicated by its name (said first layer icon distinct from the new layer icon).


RE claim 7, Cervelli further teaches,
(a)
receiving user selection of the first layer icon; and 

Fig. 2B-C, the user can select one or more layers and/or sub-layers of the layer ontology [9:4-5]. The user can toggle the layers on and off to be displayed or not displayed in the map interface [Fig. 2B, 9:9-10].
(b)
in response to user selection of the first layer icon, activating the first layer in the data visualization region as an active layer.

The user can toggle the layers on and off to be displayed or not displayed in the map interface [Fig. 2B, 9:9-10].


RE claim 8, Cervelli teaches 
in response to the second user input, automatically activating the second layer in the data visualization region as an active layer.
Fig. 2B-C, the user can select one or more layers and/or sub-layers of the layer ontology [9:4-5]. The user can toggle the layers on and off to be displayed or not displayed in the map interface [Fig. 2B, 9:9-10]. Therefore, as the user selects the item to toggle on (said second user input), the layer is displayed (said automatically activating the second layer in the data visualization region as an active layer).


RE claim 9, Cervelli teaches:
(a)
receiving user selection of the first layer icon while the second layer is the active layer; and 

Fig. 2A, layers window (202) includes a list of base layers, vector layers and user layers [8:26-27]. The user can select one or more layers and/or sub-layers of the layer ontology [9:4-5]. The user can toggle the layers on and off to be displayed or not displayed in the map interface [Fig. 2B, 9:9-10]. Therefore, the second layer can be originally “on”, i.e., the active layer. The user can then toggle the first layer to be “on”.
(b)
in response to user selection of the first layer icon, activating the first layer in the data visualization region as the active layer.

The user can toggle the layers on and off to be displayed or not displayed in the map interface [Fig. 2B, 9:9-10]. Therefore, from the rationale from claim 9(a), as the user toggles the first layer “on”, it then becomes active.


RE claim 10, 
(a)
while the second layer is the active layer, receiving user selection of one of the first plurality of data marks; and

Fig. 2B, the layer can be toggled “on” (said active) [8:26-27, 9:9-10]. The second layer can be toggled on and displayed (said second layer is active). The first layer can be toggled off when the second layer is toggled on. This is indicated via the dark and light icons (said data marks) next to the layer names. The user can select the icon of  the first layer to toggle on (said receiving user selection of the first plurality of data marks).
(b)
in response to user selection of one of the first plurality of data marks: activating the first layer in the data visualization region as the active layer; and displaying the first layer icon in the schema information region as being the active layer.

The user can toggle on the first layer via the icon, making the icon dark, to indicate it is active. The layer will then be displayed according to the data of the first layer.


RE claim 11, Cervelli teaches:
(a)
receiving user input to select one or more data marks in the data visualization; 

As shown in Fig. 2B, the layer can be toggled “on” [8:26-27, 9:9-10]. The icon (said data mark) is highlighted to indicate it is turned on.
(b)
determining a selectability status of the first layer and a selectability status of the second layer; 

The icon with the layers are indicated dark when active.
(c)
in response to receiving the user input and in accordance with a determination that the first layer is selectable, selecting a first subset of the first plurality of data marks according to the user input to select one or more data marks in the data visualization; and 

When it is indicated the first layer is toggled off, i.e., a light icon (said determination that the first layer is selectable), the user can select the first layer to toggle on which then darkens the selectable icon and displays the layer on the visualization (said selecting a first subset of data marks according to user input) [8:26-27, 9:9-10].
(d)
in response to receiving the user input and in accordance with a determination that the second layer is selectable, selecting a second subset of the second plurality of data marks according to the user input to select one or more data marks in the data visualization.

Similarly, when it is indicated the second layer is toggled off, i.e., a light icon (said determination that the second layer is selectable), the user can select the second layer to toggle on which then darkens the selectable icon and displays the layer on the visualization (said selecting a second subset of data marks according to user input) [8:26-27, 9:9-10].


RE claim 12, Cervelli further teaches:
(a)
receiving user input to add the first layer to a zoom extent of the data visualization, the zoom extent specifying which map layers determine a default zoom level for the data visualization

Cervelli teaches the user may rapidly zoom in and out of the map [5:34-35]. Fig. 1, user interface includes zoom selectors (120) [7:34]. Additionally, since the system/method of Cervelli teaches selecting layers on or off [Fig. 2B, 9:9-10], it would have been obvious before the effective filing date of the claimed invention for the zoom function to be used with the “on” layers (said the zoom extent specifying which map layers determine a default zoom level for the data visualizations). 
(b)
in response to receiving the user input to add the first layer to a zoom extent, updating a home screen of the data visualization to include the first geographical area.

When the user zooms in the map interface, the map tiles are updated to reflect the new view selected by the user [16:62-65].


RE claim 13, Cervelli further teaches
(a)
receiving user input to add the second layer to the zoom extent; 

The system/method of Cervelli teaches selecting layers on or off [Fig. 2B, 9:9-10]. As taught in the rationale of claim 12, the user may rapidly zoom in and out of the map [5:34-35]. Fig. 1, user interface includes zoom selectors (120) [7:34]. Therefore, by turning “on” a second layer, it would further be zoomed based on the current display setting.
(b)
in response to receiving the user input to add the second layer to a zoom extent, updating the home screen of the data visualization to include the first geographical area and the second geographical area.

When the user zooms in the map interface, the map tiles are updated to reflect the new view selected by the user [16:62-65]. Furthermore, the user can toggle the layers on and off to be displayed or not displayed in the map interface (said updating the home screen of the data visualization to include the first geographical area and the second geographical area) [Fig. 2B, 9:9-10].


RE claim 14, claim 14 recites similar limitations as claim 1 but in system form. Therefore, the same rationale used for claim 1 is applied. Additionally, Fig. 8D teaches hardware processor(s) (806) [23:44-45], main memory (806) for storing information and instruction to be executed by processor (804) [23:47-50].

RE claims 15-19, claims 15-19 recites similar limitations as claims 2-6 respectively but in system form. Therefore, the same rationale used for claims 2-6 is applied.

RE claim 20, claim 20 recites similar limitations as claim 1 but in manufacture form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Cervelli teaches main memory (806)  stores information and instructions to be executed by processor (804) [23:47-50, 25:6-44].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
2 December 2022